On motion by defendant, this is an action for the recovery of damages for an injury received in an automobile collision. The plaintiff charges the defendant with negligence in the operation of his car at the time of the accident, and that she was in the exercise of due care. We think she has sustained the burden of proof. The case was submitted to a jury upon pure questions of fact and they found in favor of the plaintiff. Whatever conclusion this court might come to, sitting as a jury upon this case, is not the question. The jury by our constitution and law, is as much a part of our judicial system as is the court. When their verdict comes to us for review, on the facts, we are legally bound to let that, verdict stand, if there is substantial evidence which warranted the jury in their finding.
We cannot ignore the fact, from a careful study of the testimony, that the jury did have sufficient evidence upon which to find a verdict for the plaintiff. Motion overruled. O. H. Emery, and John Nelson, for plaintiff. Donald F. Snow, and Morse & Cook, for defendant.